Reynolds, J. P.
Appeal from an order of the Supreme Court, Clinton County, denying appellant’s application for an order to show cause in a proceeding brought under CPLR article 78 to compel the respondent to provide him with a jury trial to determine his mental status. The denial of an ex parte order to show cause is not appealable (Matter of Karris v. New York State Bd. of Parole, 7 A D 2d 662; Matter of Petmenga [People], 1 A D 2d 919). The appeal is therefore dismissed without prejudice to appellant’s right to seek a jury trial through compliance with the relevant provisions of the Mental Hygiene Law. Appeal dismissed, without costs. Reynolds, J. P., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J. P.